Citation Nr: 0803261	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  94-47 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of L4-5 laminectomy.

2.  Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
residuals of L4-5 laminectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1983, and from November 1990 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In January 2004, the Board remanded the case so that the 
veteran could be afforded a personal hearing.  In March 2004, 
the veteran testified before a Decision Review Officer 
sitting at the RO.  In May 2005, the veteran presented 
testimony before the undersigned Veterans Law Judge sitting 
in Washington, DC.  The hearing transcripts are associated 
with the claims folder and have been reviewed.

In July 2005, the Board remanded the case for further 
development.  In September 2007, the Board requested an 
independent medical expert (IME) opinion.  An IME opinion and 
addendum was then provided by a neurologist.   


FINDING OF FACT

In December 2007, the veteran indicated that he wanted to 
withdraw his appeal seeking entitlement to evaluation in 
excess of 10 percent for residuals of L4-5 laminectomy, and 
service connection for a psychiatric disability, claimed as 
secondary to service-connected residuals of L4-5 laminectomy, 
and the Board received such request prior to the promulgation 
of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a Substantive 
Appeal pertinent to the issues of entitlement to an 
evaluation in excess of 10 percent for residuals of L4-5 
laminectomy, and service connection for a psychiatric 
disability, claimed as secondary to service-connected 
residuals of L4-5 laminectomy, are met.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from rating decisions of the 
Atlanta RO which, in pertinent part, denied entitlement to an 
evaluation in excess of 10 percent for residuals of L4-5 
laminectomy, and service connection for a psychiatric 
disability, claimed as secondary to service-connected 
residuals of L4-5 laminectomy.

According to a letter received by the Board in December 2007, 
the veteran's representative indicated that the veteran 
wishes to withdraw his appeal "in its entirety."  The 
representative indicated that he had conferred with the 
veteran and confirmed his decision to withdraw his appeal.  
An appeal may be withdrawn in writing at any time before a 
decision is rendered by the Board.  38 C.F.R. 
§ 20.204(b) (2008).  Once the veteran withdrew this issue, 
there remained no allegations of error of fact or law for 
appellate consideration.  The Board does not have 
jurisdiction to review this issue on appeal and it is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2007).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of L4-5 laminectomy is dismissed.


Entitlement to service connection for a psychiatric 
disability, claimed as secondary to service-connected 
residuals of L4-5 laminectomy, is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


